842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edna POWELL, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, Respondent.
No. 87-3295.
United States Court of Appeals, Sixth Circuit.
March 15, 1988.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and MARKEY, Chief Circuit Judge.*
PER CURIAM.


1
Petitioner, Edna Powell, seeks review of the order of the Benefits Review Board which reversed the decision and order of the Administrative Law Judge, which had awarded her benefits under the Federal Coal Mine Health and Safety Act.


2
Having carefully considered the record and the briefs of petitioner and of the respondent director, we are unable to say that the order is contrary to law.  Accordingly, we affirm the Board's order of February 27, 1987, upon the reasoning set forth in that order addressing the report of J.L. Becknell, M.D.



*
 The Honorable Howard T. Markey,United States Court of Appeals for the Federal Circuit, sitting by designation